OPINION

Per Curiam:

Appellants commenced a declaratory relief action in the court below, seeldng a determination that the original terms of their promissory note to respondents had been validly modified two years later by a subsequent agreement. It is undisputed that respondents in fact had executed a document directing their bank, which held the original note for collection, to exact only 3 percent interest from appellants’ monthly payments of $450, rather than 6 percent as originally agreed, and *582to consider the note paid in full when $25,000 had been credited to principal. However, respondents proffered the defense that consideration for this modification was wanting, and evidence on both sides of this and other factual issues was adduced at trial.
Findings of fact by a trial court will not be set aside unless clearly erroneous. NRCP 52(a); Allen v. Webb, 87 Nev. 261, 485 P.2d 677 (1971); Brandon v. Travitsky, 86 Nev. 613; 472 P.2d 353 (1970). The trial court’s findings in the instant case are supported by the record, and thus are not a basis for reversing the judgment entered in respondents’ favor.
Affirmed.